UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Argued December 13, 2005
                             Decided March 21, 2006

                                      Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-2391

UNITED STATES OF AMERICA,                       Appeal from the United States District
             Plaintiff-Appellee,                Court for the Northern District of
                                                Indiana, Fort Wayne Division
      v.
                                                No. 1:04CR018 TLS
CHARLES A. SMITH,
             Defendant-Appellant.               Theresa L. Springmann,
                                                Judge.

                                     ORDER

       Indiana authorities found crack and powder cocaine and two handguns after
executing arrest warrants for Charles Smith at his residence and then obtaining a
search warrant for the premises. Smith entered a conditional guilty plea to
possession of cocaine with intent to distribute, 21 U.S.C. § 841(a)(1), after the
district court had denied his motion to suppress. He was sentenced to 70 months’
imprisonment and four years’ supervised release. In this appeal, Smith challenges
the suppression ruling. We uphold that ruling and affirm his conviction.

      On February 27, 2004, officers from the Allen County Sheriff’s Department
executed three arrest warrants for Smith at a Fort Wayne residence listed as his
address on one of those warrants. During the arrest, the officers observed
No. 05-2391                                                                   Page 2

marijuana in plain view and obtained a search warrant. Searching pursuant to
that warrant, they discovered 19 grams of crack and 58 grams of powder cocaine.
The marijuana and two stolen handguns also were seized from the house. In post-
arrest statements, Smith admitted that all of the drugs and the two guns belonged
to him. Smith was charged in federal court with possession of crack and powder
cocaine with intent to distribute.

       Smith moved to suppress the physical evidence and his statements. In his
written motion, Smith did not contest the validity of the arrest warrants or the
officers’ authority to enter the residence based on those warrants. Instead he
simply argued that before obtaining the search warrant the officers conducted a
search of the house that exceeded the permissible scope of a search incident to
arrest. Smith did not elaborate further in his motion.

        During the suppression hearing, Detective Steven Stone testified that he
went with Officers Steve Snyder and Mike Neumann to 3602 Weisser Park to arrest
Smith on one misdemeanor and two felony warrants. That address was given for
Smith on one of the warrants. Stone had recently received a tip via the state’s
“Most Wanted” website that Smith was driving a grey Mercury and could be found
at the Weisser Park address, and the officer’s own research had disclosed that
Smith “had listed that address as his residence.” Tstone and the other officers thus
went to 3602 Weisser Park, where they observed a grey Ford parked outside. Stone
testified that he approached the front door and either knocked or rang the doorbell.
When no one responded, he opened the screen door and pounded loudly on the
wooden door, which already was ajar and swung open from the force of his knock.
Stone then yelled, “Allen County Sheriff’s Department,” and heard a woman
respond from upstairs: “Hold on. I’m coming.” The woman, later identified as Dolly
Elliott, Smith’s fiancée, then came down the stairs. Stone recounted telling her that
he and the other officers were there for Smith, and that she needed to get him
because they had a warrant for his arrest. Elliott responded, “Hold on,” and
returned upstairs. At this point, Stone testified, he had one foot inside the door so
he could enter the house quickly if someone tried to escape or retreat from the
entrance if someone came down with a gun.

       After Elliott departed, Stone said, he surveyed the living room from the
doorway. As he did so, he noticed marijuana on a table and the floor. After waiting
approximately one minute, Stone continued, he yelled Smith’s name and heard a
man respond: “Hold on. I’m coming.” Smith then came down the stairs, and Stone,
along with Officer Neumann, fully entered the residence. Stone went to the
marijuana while Neumann handcuffed Smith and sat him on the corner of the
living room couch. Stone testified that he then conducted a protective sweep of the
area around Smith and discovered a shoe box next to the couch with a loaded .45
caliber handgun inside. Stone called the Allen County Drug Task Force to see if
No. 05-2391                                                                    Page 3

detectives there wished to come to the scene and process the marijuana. Detectives
Steven Haxby and Jack Cain came to the Weisser Park residence in response and
spoke with Smith and Elliott. Afterwards, Stone said, Haxby called the prosecutor’s
office and got approval to seek a search warrant. Stone and Cain left to obtain the
warrant.

       Detective Haxby, who remained behind, testified that he gave Miranda
warnings to Smith and, while Detectives Stone and Cain were away, questioned
him about the drugs. Haxby said that Smith admitted ownership of all of the drugs
in the house. Later, after Stone and Cain had returned with the search warrant,
Haxby asked Elliott if she would tell him if there were any other drugs anywhere in
the house. Elliott, he said, directed him to a kitchen cupboard where he found the
crack and powder cocaine.

       Detective Cain testified that, while executing the search warrant, he
searched a nightstand drawer in the master bedroom and found a saucer with flecks
of cocaine, approximately $1,200 in currency, a .357 or .38 caliber handgun, and .45
caliber ammunition. Cain had been alerted to the open drawer, he said, by Officer
Neumann, who noticed the gun while conducting a security sweep immediately
after Smith’s arrest. In the bedroom Cain also found traffic tickets issued to Smith
showing the Weisser Park address as his residence. Cain said that he asked
dispatch to run a check on the guns found in the living room and bedroom and was
told that both were stolen.

      Detective Dean Huey testified that he met with Smith later that day in the
lockup and advised him of his Constitutional rights. Huey said Smith agreed to
speak with him without a lawyer and told him that all of the drugs belonged to him,
and that he purchased the guns “off the street.”

       Smith also testified at the suppression hearing. He said that he stayed
overnight at the Weisser Park residence from time to time to babysit his daughter,
and that his fiancee’s name was on the lease. Smith clarified that he was not
claiming that the arrest warrant listing his address as 3602 Weisser Park was
incorrect. Although Smith could not say the front door was locked when the officers
came to his house, he testified that it was his habit to close the front door at night
and that it was securely closed when the officers arrived the morning he was
arrested. He conceded, however, that: “I heard the doorbell ring, and then I heard a
slight knock and then I heard a boom, boom, boom boom. . . . And the door popped
open. Then I heard, ‘Sheriff’s Department.’”

      After the suppression hearing, the district court invited the parties to submit
written arguments. For the first time, Smith contended that suppression of the
physical evidence and his statements was required because the officers had entered
No. 05-2391                                                                     Page 4

“his residence” without first knocking and announcing their presence as required by
the Fourth Amendment. Alternatively, he contended that the officers should never
have found the two guns before getting the search warrant because neither gun was
detected during a lawful search incident to arrest. The government disputed both
assertions, and also noted that in United States v. Langford, 314 F.3d 892 (7th Cir.
2002), this court held that suppression is not an appropriate remedy for a violation
of the knock-and-announce requirement. In denying Smith’s motion, the district
court found that the arresting officers complied with the knock-and-announce
requirement because Detective Stone knocked on the door, announced who he was
and why he was there, and spoke with Smith’s fiancée, Elliott, before entering the
dwelling. The court found that the front door swung open from the force of Stone’s
knock, and that Stone did not cross the threshold with even one foot until Elliott
already had “answered the door” by telling Stone that she would go get Smith. The
court also rejected Smith’s argument about the two guns.

       On appeal, Smith, through new counsel, has abandoned all of his previous
arguments except his contention that the officers violated the knock-and-announce
requirement of the Fourth Amendment. He also—for the first time—argues that
the arrest warrants were insufficient to allow the officers to enter 3602 Weisser
Park because they had no reason to believe Smith was there. When reviewing a
suppression ruling, we review legal questions de novo and underlying factual
determinations for clear error. United States v. Cellitti, 387 F.3d 618, 621 (7th Cir.
2004). We will uphold a district court’s factual determinations so long as they are
“plausible in light of the evidence.” Piggie v. Cotton, 342 F.3d 660, 663 (7th Cir.
2003).

       Smith’s first argument, that the challenged evidence should have been
suppressed because the officers violated the knock-and-announce rule, is foreclosed
by circuit precedent. The government makes the point in its brief, as it did in the
district court, that in Langford we held that suppression is not an appropriate
remedy in this circuit for a violation of the knock-and-announce requirement.
Langford, 314 F.3d at 894; see United States v. Sutton, 336 F.3d 550, 552 (7th Cir.
2003) (following Langford); United States v. Brown, 333 F.3d 850, 853 (7th Cir.
2003) (same). By failing to address Langford in his initial brief or in a reply, Smith
effectively has conceded the point.

      But Langford aside, our decision would be no different. Smith’s argument
that Detective Stone violated the knock-and-announce requirement directly
contradicts the district court’s factual findings that Stone knocked on the door,
announced who he was and why he was there, and did not enter the dwelling until
he explained his visit to Elliott. Nothing in Smith’s testimony contradicts Stone’s
account; Smith said he heard the knock and the announcement, but was not
downstairs at the time to see whether Stone announced himself prior to putting one
No. 05-2391                                                                    Page 5

foot inside the door. The district court’s factual finding was therefore not clearly
erroneous. And since Stone remained outside until Elliott “answered” the door by
acknowledging the officer’s presence and purpose, the knock-and-announce
requirement was satisfied.

      Smith next argues—for the first time—that Stone’s entry into 3602 Weisser
Park violated the Fourth Amendment because Stone had no reason to believe he
would find Smith at that address when he entered. We will review a forfeited
suppression argument for plain error but only if the defendant has shown good
cause for failing to raise the argument in the district court. See United States v.
Johnson, 415 F.3d 728, 730 (7th Cir. 2005). Smith has not even attempted to
explain why he raises this argument for the first time on appeal, so we need not
review the argument at all.

       Furthermore, the relevant question is whether Detective Stone had reason to
believe Smith was inside the house when he entered, not when he approached. See
Payton v. New York, 445 U.S. 573, 603 (1980) (holding that police officer with arrest
warrant may enter suspect’s residence to execute that warrant without a separate
search warrant so long as there is “reason to believe” suspect will be found there);
United States v. Pallais, 921 F.2d 684, 690 (7th Cir. 1990) (same); see also Hadley v.
Williams, 368 F.3d 747, 750 (7th Cir. 2004) (explaining that police officer does not
need warrant to knock on person’s door). Here, the district court found that Stone
entered the premises only after Elliott said she would get Smith from upstairs, and,
as we have said, this finding is not clearly erroneous. It follows that Stone
obviously knew for certain that Smith was inside by the time he actually put his
foot in the door. Thus, the argument that Stone did not have “reason to believe”
Smith was present is frivolous.

                                                                         AFFIRMED.